CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT #1
TO
MASTER SERVICES AGREEMENT


This Amendment #1 to Master Services Agreement (“Amendment No. 1”) effective as
of December 20, 2012 (“Amendment No. 1 Effective Date”) is between Synacor, Inc.
(“Synacor”) and Verizon Corporate Services Group Inc., acting on behalf of
itself and its Affiliates, including Verizon Online LLC (“Verizon” or “Client”)
under which the Parties hereto mutually agree to modify and amend the Master
Services Agreement, dated as of July 25, 2011 (including Supplements and,
together with the Master Agreement, the “Agreement”). All terms defined herein
shall be applicable solely to this Amendment No. 1. Any capitalized terms used
herein, which are defined in the Agreement and not otherwise defined herein,
shall have the meanings ascribed to them in the Agreement.


WHEREAS, Verizon as an Internet Service Provider (“ISP”) maintains several web
portals through which Verizon delivers content and certain functionality; and


WHEREAS, Synacor provides web portal solutions for ISPs; and


WHEREAS, Verizon currently engages with Synacor to have Synacor provide a white
labeled portal solution using Synacor for delivery of web search, advertising,
general interest content and other functionality through such web portal
solution; and


WHEREAS, Verizon is preparing to centralize its online video search and
discovery experiences as well as launch new offerings;


WHEREAS, Verizon desires to utilize the services of Synacor to extend Verizon’s
current offering of TV Everywhere services to Users; and


WHEREAS, Verizon and Synacor desire that Synacor provide to Verizon the
additional services described in this Amendment No. 1, in accordance with the
terms set forth herein; and


WHEREAS, the Parties desire to modify certain terms and conditions of the
Agreement, including but not limited to the addition of additional services as
defined herein, as further described herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the Parties agree as follows:


1.
Video Search and Discovery Services. The Master Agreement is modified by adding
a new Schedule P, “Video Search and Discovery Services” to the Agreement, which
schedule is attached hereto as Exhibit A to this Amendment No.1 and made a part
hereof.



2.
TV Everywhere Services.



(a)
The Master Agreement is modified by adding a new Schedule Q, “TV Everywhere
Services” to the Agreement, which schedule is attached hereto as Exhibit B to
this Amendment No.1 and made a part hereof.


1
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



(a)
[*]

1.
Section 2.1 of Agreement. Section 2.1 of the Agreement is modified by
    replacing the first sentence of that section with the following:

“Subject to the terms and conditions of this Master Agreement, as may be amended
in a writing signed by the Parties, Synacor shall provide the following services
to the Client, hereinafter referred collectively as the "Services": (a) Portal
Services as set forth in Schedule B including related infrastructure and
hosting; (b) Search Services as set forth in Schedule C; (c) Advertising
Services as set forth in Schedule D; (d) Synacor provided Premium Offerings as
set forth in Schedule E; (e) Technical Support, Operations Support, Security,
Content Management and other components of the Client Branded Services as
defined by Service Level Agreements in Schedule G, (f) Content Management as set
forth in Schedule I, (g) Video Search and Discovery Services as set forth in
Schedule P, and (h) TV Everywhere Services as set forth in Schedule Q.”
2.
[*]

3.
[*]

4.
[*]

5.
Counterparts. This Amendment No. 1 may be executed in two (2) or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument. The exchange of a
fully-executed Amendment No. 1 (in counterparts or otherwise) by fax or other
electronic means shall be sufficient to bind the Parties to the terms and
conditions of this Amendment No.1.

6.
Press Release. Each Party may issue a press release related to the relationship
established under this Amendment promptly after Amendment Effective Date. Such
press release must be approved by the other Party.





The remainder of this page is intentionally left blank.





















2
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



1.
Entire Agreement. This Amendment represents the complete and exclusive statement
of the mutual understanding of the Parties and supersedes all previous written
and oral agreements and communications relating to any of the subject matter of
this Amendment. Except as explicitly modified, all terms, conditions and
provisions of the Agreement shall continue in full force and effect.





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.


SYNACOR, INC.
VERIZON CORPORATE SERVICES GROUP INC.



By: ___/s/ Scott Bailey_________             By: ___/s/ Maitreyi Krishanasi_____
Name: __Scott Bailey_________             Name: __Maitreyi Krishanasi_____
Title: ___Chief Financial Officer______             Title: ___Director,
FIOSTV_______

3
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Exhibit A to Amendment No. 1 to the Master Services Agreement




This Exhibit A is attached to and constitutes a material part of Amendment No. 1
to the Master Services Agreement. Unless otherwise defined herein, capitalized
terms shall have the meaning set forth in the Agreement.


SCHEDULE P
TO
SYNACOR MASTER SERVICES AGREEMENT

VIDEO SEARCH AND DISCOVERY SERVICES


This Schedule P is attached to and constitutes a material part of the Agreement.
Unless otherwise defined herein, capitalized terms shall have the meaning set
forth in the Agreement.


The following establishes the terms and conditions by which the Parties will
work together to facilitate the delivery of search and discovery services to
Client's Users.


1. Summary of Services.


Because of changes to the structure of the MyVerizon site(s), Client desires to
have changes reflected in the overall navigation and structure of the “Video”
sections including: FlexView, TV Online, TV Listings as well as Synacor provided
solutions for video and series aggregation. Synacor will bring “Video
Entertainment” components together in a way that is easy for consumers to search
and explore such video content.


1.
Client responsibilities:



(a)
Client agrees to provide Synacor reasonable cooperation, assistance, information
and access throughout the term of the Search and Discovery Services, and that
failure to do so may negatively impact Synacor’s provision of the Search and
Discovery Services. In such event, Synacor shall be excused from such
performance to the extent Client’s unreasonable action or omission has caused a
delay in or otherwise prevented Synacor’s performance hereunder.



(b)
Client, after testing and acceptance, may accept Synacor’s syndicated
header/navigation/search bar to be included on Verizon hosted FlexView/On
Demand, TV listings and other TV-related pages.



2.
Synacor Responsibilities.

(a)
Synacor will work with Client to agree on a methodology for passing a search
query from the aggregated search bar to the Flexview search results page.



(a)
Synacor agrees to provide Client reasonable cooperation, assistance, information
and access throughout the term of the Search and Discovery Services, and that
failure to do so may negatively impact Client’s responsibilities.



(b)
Synacor will provide the following deliverables to Client:

i.
Custom navigation to support Verizon Start page navigation and masthead changes


4
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



i.
Custom layout of Primetime landing page (now called "Movies & TV") that
prominently features TV Everywhere partners with their content

ii.
Aggregated Search that enables search queries to be directed to the correct
engine (Verizon or Synacor)

   
Exhibit B to Amendment No. 1 to the Master Services Agreement


This Exhibit B is attached to and constitutes a material part of Amendment No. 1
to the Master Services Agreement. Unless otherwise defined herein, capitalized
terms shall have the meaning set forth in the Agreement.


SCHEDULE Q
TO
SYNACOR MASTER SERVICES AGREEMENT

TV EVERYWHERE SERVICES


This Schedule Q is attached to and constitutes a material part of the Agreement.
Unless otherwise defined herein, capitalized terms shall have the meaning set
forth in the Agreement.


The following establishes the terms and conditions by which the Parties will
work together to facilitate the delivery of TV Everywhere services to Client's
Users.


Overview: Client desires to provide a subset or all of its subscribers the
opportunity to consume Programmer Content (as defined below) online pursuant to
the subscriber’s agreement with Client and Client’s agreement with the
applicable Programmers (as defined below), and to define the criteria by which
such consumption will be made available to its subscribers. Synacor will provide
an authentication and entitlement service whereby the criteria of eligibility
for subscribers will be determined from data provided by Client to Synacor
combined with data received by Synacor from Programmers. Such determination will
then be communicated as appropriate to enable subscribers to consume relevant
associated Programmer Content. Subject to the terms and conditions of set forth
in this Schedule Q and the Agreement, Synacor shall provide its authentication
and entitlement service and other related services as further described in
Schedule Q (the “TV Everywhere Services”).




1.
TV EVERYWHERE SERVICES DESCRIPTION

The following is a description of the TV Everywhere Service as it will be
initially provided to Client. Synacor may update the processes, procedures,
tools or technologies it uses from time to time, upon written notice to Client,
but the fundamental nature of the TV Everywhere Services will remain consistent
unless mutually agreed by the Parties hereto.


TV Everywhere System Overview: Synacor shall provide to Client under the terms
and conditions of the Agreement, the TV Everywhere Services utilizing the SES,
as defined below. The SES performs the following functions:


•Expanding Client’s efforts as identity provider (IdP) to Programmer Properties
and other service providers (SPs) authenticating Users, [*]


•[*]


•Answer authorization queries regarding content and services to which an
authenticated user is entitled based on their current active subscription with
Client.

5
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



•Provide to Programmers designated by Client authentication and authorization
information related to both [*] as needed [*]
•Integrate with Client backend systems for both [*]
•Provide additional user data to Programmers, such as parental control settings,
as authorized by Client.


•Cache data from the Client systems as desired by Client to reduce load on
Client backend systems.


•Provide a rules engine to support additional flexibility in the authorization
communication between Client and Programmers.


•Provide via the Client Branded Portal and other delivery mechanisms a user
interface to display [*] as provided by Programmer or other content providers,
and enable appropriately authenticated and authorized Users to find and view
Programmer Content.


•Ingest metadata to support the User experience on the Client Branded Portal,
and availability of such data via APIs as needed by Client.


2.
Definitions. The following definitions shall only apply to the TV Everywhere
Services as described In this Schedule Q:

(a)
“CDN” means content delivery network.

(b)
“Channel” means an online counterpart to a single television channel. For
example: ESPN1 and ESPN2 are each single television channels, and all Programmer
Content associated with such television channels that is to be provided online
shall be considered a Channel. Any given Programmer may own the rights to
Programmer Content on a number of Channels.

(c)
“TV Everywhere User” means a residential video subscriber that, based on data
provided by Client to Synacor, is authorized to receive the relevant Programmer
Content.

(d)
“GUID” means a globally unique identifier.

(e)
“Programmer” means a provider of Programmer Content.

(f)
“Programmer Content” means television video programming accessible online only
by authenticated Users, and any logos, trademarks, service marks, meta data, or
other materials owned and/or made available by a Programmer.

(g)
“SES” means the Synacor TV Everywhere System that is a modular mediation
platform.

(h)
“Transition Period” shall have the meaning set forth in Section 5(c) of this
Schedule Q.

(i)
“Transition Services” shall have the meaning set forth in Section 5(c) of this
Schedule Q.


6
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



3.
Client Responsibilities.

(a)
Client Cooperation:

i.
Client agrees to provide Synacor reasonable cooperation, assistance, information
and access related to integrating each of the Programmers and throughout the
term of the TV Everywhere Service and that failure to do so may negatively
impact Synacor’s provision of the TV Everywhere Service. In such event, Synacor
shall be excused from such performance to the extent Client’s unreasonable
action or omission has caused a delay in or otherwise prevented Synacor’s
performance hereunder.

ii.
Client will integrate with Synacor for authentication/authorization such that
Synacor may explore the following information for Users: subscribed channels,
account status (primary or sub), Parental Control values, etc. to enable
front-end visual indicators and proper page flows based on entitlement state.

iii.
Client will secure content metadata and syndicated player rights and provide
integration details to Synacor based on a separate time schedule, in order to
provide ample time for integration, testing and deployment.

(b)
Client Backend Integration with the SES Platform: For the purposes of
authentication and authorization, Client will supply appropriate APIs or
interfaces to integrate with the SES platform. The Parties hereto will mutually
agree to the appropriate authentication integration method, but regardless of
such integration method[*] Only the integration between Client and the [*] will
be necessary, which need not involve integration with the Synacor identity
federation or use of SAML or similar technologies.

(c)
[*]



(d)
Provision of Programmer Content: Client will work with Synacor so that the
Programmer makes available or, as appropriate, provides to Synacor all
Programmer Content and all related players and other third party products or
services provided by the Programmer (including updates thereto and maintenance
thereof) necessary to display the Programmer Content as contemplated by this
Schedule Q.



(e)
Rights to Programmers’ Content: Client will ensure that it has all applicable
rights and licenses necessary from all Programmers with which it wishes Synacor
to integrate its SES (i) to allow Synacor to perform its obligations under this
Schedule Q, (ii) to allow Users to access, view, or consume such Programmer’s
Content on Client’s website(s), and if agreed between Client and Programmer,
then on Programmer’s Properties, (iii) to utilize or allow Synacor to utilize
all embedded players and other third party products or services necessary to
display the Programmer Content as contemplated by this Schedule Q, and (iv) to
allow Synacor to display Programmer trademarks, service marks, or other logos
for the purpose of providing the TV Everywhere Services. [*] If at any time
during the term of the Amendment, such rights terminate or are modified in any
way that affects the TV Everywhere Services provided hereunder; Client will
provide Synacor written notice thereof within no more than [*] after Client
becomes aware of such termination or modification. If the termination or
modification will be effective in less than [*] from the date Client becomes
aware thereof, Client will provide notice to Synacor immediately upon its
awareness thereof. In the event such rights or licenses are terminated, Client
will promptly modify its backend systems to disallow Client’s subscribers from
accessing, viewing or consuming Programmer’s Content on Client’s website and
such Programmer’s Properties using the SES. If such rights or licenses are
modified, Client will make the necessary changes to comply with such
modification.


7
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



(f)
TV Everywhere Data: Client understands and agrees that the authorization that
occurs through the TV Everywhere Services is based on Client’s data that
identifies which Users are authorized to access certain Programmer Content
online because of their subscription to the relevant television channel or
otherwise. Client agrees that [*] and will provide Synacor continuous access to
such data, and will [*] not, at any time, permit access to the Programmer
Content to any Users who are not entitled to such access. Synacor agrees that
such data is owned by Client, and Synacor shall only have the right to use such
data to fulfill its obligations under this Schedule Q of the Agreement. Client
[*] such that each Programmer provides Synacor the necessary Programmer Content,
data and assistance to perform the integration with such Programmer.

(g)
Compliance with Programmer Requirements: Programmers may from time to time,
require Synacor [*] to pass through to [*] Client certain requirements in order
to allow the integration of such Programmer’s Content with the SES. To the
extent a Programmer has specified any such requirements to Synacor, Synacor will
provide Client [*]

(h)
Test Accounts: Client will, upon Synacor’s written request, supply at least [*]
test accounts to enable Synacor to effectively test (in test and production
environments) all software releases related to the TV Everywhere Services. These
accounts are to be maintained by Client throughout the Term for the testing of
regular software releases and monitoring of the product functionality in the
live environment. As account profiles change and functionality is added, Client
will provide additional test accounts or modify existing test accounts as
reasonably requested by Synacor ,and agreed to by the Client. Client
acknowledges that without the test accounts, Synacor is not able to properly
test and monitor the proper functioning of the software underlying the TV
Everywhere Services and Client's specific implementation thereof.

4.
Synacor Responsibilities; User Information; Deliverables.

(a)
Integration: [*] Synacor will provide a Movies and TV based channel on the
portal and a full search and discovery experience using the metadata provided by
Programmers. Synacor will work with Client and Programmers to promote Programmer
Content as approved by Client. Where a Programmer has required specific display
of metadata and promotion of assets on the Client Branded Portal, Synacor will
work with Client in a commercially reasonable manner, to assist Client with its
compliance with such requirement and determine the final disposition of the
Client Branded Portal, display of metadata, and User experience. However, Client
agrees that upon receipt of any such specific requirements from the Programmer,
it will collaborate with Synacor prior to committing to such requirements to
determine if such requirements are reasonable and achievable.



(b)
Protection of User and Programmer Information: [*] Except as described in the
following sentence, no personally identifying information shall be passed.
Subject to Section 8 hereof, the Programmer can offer login accounts on their
website, ask the user for information, and tie the authenticated session to this
Programmer-controlled user account. [*]

(c)
[*]

(d)
[*]

Client and Synacor desire to expand the scope of the TV Everywhere Services to
include deliverables in addition to those specified above in this Section 4(d),
but the Parties have not come to agreement on the specifications, payment and
other terms associated with such deliverables. If the Parties reach agreement,
they shall set forth such terms on Exhibit 2 to this Schedule Q, which Exhibit
shall be deemed incorporated into and made a part of

8
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

this Schedule Q upon execution by Synacor and Client. Any such services set
forth on Exhibit 2 shall be referred to in this Schedule Q as the “Phase II
Services.”


(e)
Service Level Commitment: Synacor will provide the TV Everywhere Services in
accordance with the service levels set forth on Exhibit 1 to this Schedule Q.

(f)
[*]



5.
Programmer Termination.

(a)
Client’s Request to Remove Individual Programmers – Except with regard to
termination of Client’s rights in Programmer Content which is addressed in
Section 3(e) above, Client shall have the right to request that Synacor disable
Client’s integration of the SES with a given Programmer or Channel as soon as
possible upon notice from Client.

(b)
Synacor’s right to Remove Individual Programmers - Synacor shall have the right
to disable any integration with any Programmer’s Content upon prior written
notice to Client: (i) if Synacor reasonably believes the distribution of such
Content would result in the violation of third party intellectual property
rights; (ii) in the event a Programmer ceases to produce or distribute such
Content; (iii) if an agreement between Synacor and a Programmer, that gave
Synacor the right to integrate with any Programmer’s Content, expires or
terminates (unless Client obtains an agreement directly with the Programmer
which expressly allows for Synacor to perform such integration); (iv) if the
Programmer Content or the integration is causing the SES Platform or the TV
Everywhere Services to malfunction; (v) the Programmer Content does not display
properly (unless such issue is caused by Synacor); or (vi) if Synacor’s right to
integrate such Programmer Content otherwise ceases. In each case, Synacor will
give Client as much prior written notice as is reasonably practical in such
circumstances, and the Parties will work together to determine whether a
comparable substitute is available for such Programmer Content.

(c)
Transition Services. [*] provided, however, that in the event that Synacor
terminated this Agreement due to Client’s failure to pay any amounts due and
owing to Synacor, then Synacor will provide the Transition Services only if
Client pays any outstanding amounts, unless such amounts are in dispute, in
which case, to receive the Transition Services, Client shall be required to
place all outstanding amounts in escrow with an independent third party pending
resolution of such dispute.

6.
Term. Unless earlier terminated in accordance with any termination rights of
either Party set forth in this Schedule Q, the term of the TVE Services shall be
coterminous with the term of the Agreement.

7.
Indemnities – [*]

8.
Launch dates – Synacor and Client shall work together in an effort to develop a
mutually agreeable launch date for each Channel; it being understood that each
target launch date is dependent on the cooperation and technical assistance of
the applicable Programmer. Client agrees not to commit to a launch date for any
Channel with any Programmer without Synacor’s input and agreement. Each Channel
launch must be specifically approved by Client.

9.
Additional Services. Upon mutual agreement of the Parties hereto, Synacor will
provide additional services relating to the delivery of Programmer Content
(e.g., hosting, storage, bandwidth, encoding, transcoding, DRM, and CDN
services). In such event, Client will reimburse Synacor for all costs associated
therewith, and pay Synacor a reasonable management fee related thereto as
mutually agreed upon by the Parties hereto.


9
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



10.
Limitations.

(a)
Client acknowledges and agrees that Synacor will not be responsible for, nor
liable in connection with (a) the quality, or substance of Programmer Content;
(b) Client’s or any Programmer’s negligence, acts or omissions; (c) availability
of Programmer Content not hosted by Synacor; or (d) incorrect data provided by
Client or a Programmer in regard to the TV Everywhere Service.

(b)
Client acknowledges and agrees that integration of Programmer Content from
certain Programmers may require such Programmer’s prior consent, and Client
shall be responsible for obtaining such consent.  Synacor shall not be liable
for any delays resulting from failure of a Programmer to provide such consent.

(c)
Client acknowledges and agrees that the TV Everywhere Service, and the fee
associated therewith, does not include Synacor providing access to content
through on the Client Branded Portal that is not television based video. Any
other video, premium, or other content that Client would like Synacor to include
on the portal will be governed by the rest of the Agreement or a separate
amendment as necessary, and may be subject to a separate fee as mutually agreed
by the Parties hereto.

11.
Channel Integration Fees. [*]

12.
Phase II Services Fees. If the Parties agree upon the Phase II Services, the
fees for such services shall be set forth on Exhibit 2 to this Schedule Q.

13.
Maintenance Fees; Right of Termination. [*]


10
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



EXHIBIT 1
TO SCHEDULE Q (TV EVERYWHERE SERVICES)


TV EVERYWHERE SERVICE LEVEL AGREEMENT AND CUSTOMER SUPPORT PROCEDURES
SERVICE LEVELS


I. General


Synacor shall provide the TV Everywhere Services at the agreed upon service
levels [*] consisting of monitoring, notification, repair of service outages and
maintenance, as set forth in this Service Level Agreement (“SLA”).


It is expected that the evaluation of Synacor’s performance in accordance with
the service levels set forth in this SLA will be evaluated on a [*] basis
beginning [*] from the date of the launch of the TV Everywhere Services.


This SLA excludes events resulting from failures of Programmer hosting and/or
delivery systems, Client authentication and authorization systems, acts of God,
war, acts by civil or military authorities, energy shortages, or other causes
beyond Synacor’s reasonable control, whether or not similar to the foregoing.


[*]


II. Monitoring


In an effort to detect potential problems before they impact the availability
and performance of the system or services, Synacor will, upon receipt of
appropriate test accounts from Client, continuously monitor the status of its
systems using both automated and manual tools employed in its 24 by 7 network
operations center. Client understands that such monitoring is not fully possible
without the appropriate test accounts.


III. Entitlement Related API Availability


[*]


IV. Client Changes and/or Actions


Client acknowledges that it or the Programmers may have the ability to take
actions or make changes which can adversely affect the performance of the TV
Everywhere Services. In some cases, Synacor may be able to mitigate the risk of
the actions or changes as described in the table below; provided however, that
this risk mitigation will require Client to provide notice to Synacor of its or
any Programmer’s intent to make these changes, as well as all pertinent details,
in advance of the actual change. In the event Client does not provide sufficient
notice (as set forth in the table below), Synacor will not be responsible for
any downtime, degradation or other SLA-related problems that were caused, in
whole or in part, by the change. Synacor makes no representation or warranty
that any Client or Programmer change will be successful and Synacor shall have
no liability for any changes or modifications by Client or any third party. Some
examples of when notice is required to be given to Synacor are delineated below.
However, Client should always provide a reasonable amount of notice to Synacor
before taking any actions or making any changes that may adversely affect the
performance of the TV Everywhere Services, and Synacor reserves the right to
require a postponement of any actions that it believes requires mitigation
before deployment.

11
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



[*]


V. Security


Synacor’s Security Team proactively evaluates security risk, develops and
implements policies and incident prevention programs, educates management and
staff about security policies, and handles computer security incidents.
[*]


VI. Scheduled Maintenance Windows
Synacor reserves one or more windows, for weekly application
revision/infrastructure maintenance, should the need for such maintenance arise.
[*]



12
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



VII. Emergency Maintenance Notification


In the event that emergency maintenance is required and it will adversely affect
Client’s Users, Synacor will make reasonable efforts to notify Client about the
emergency maintenance window. Notification will be based on practicality and the
degree of adverse effect on the applicable service or availability thereof.
Emergency maintenance windows are counted against API Availability percentages,
unless Synacor and Client mutually agree otherwise in writing (email being
sufficient for this purpose).




CUSTOMER SUPPORT PROCEDURES


I. Incident Management


Tier 1 – Client will provide first level support to end users, consisting of (i)
handling questions from end users regarding customer/technical support, order
processing, and use of the Service; and (ii) accepting and responding to problem
calls from end users relating to the Service as set out in agreement; (iii)
supporting End User devices and underlying Client systems and architecture; (iv)
providing notification to Synacor of changes, maintenance, outages of underling
systems that may affect Service.


Tier 2/Tier 3 – Synacor will provide second level support to Client, consisting
of (i) accepting and responding to problem escalations reported by end users or
representatives of Client with regard to problems that cannot be resolved by
Client, (ii) resolving reported problems as set forth in the agreement, (iii)
providing notification to Client of changes, maintenance, outages of underlying
systems that may affect Service.


Synacor will provide Client and end users of Client (in the case of end-users,
Tier 2 and Tier 3 level support) the following:
(i)
Technical Support offered in English.

(ii)
Email address for submitting 2nd level support incidents to Synacor.

(iii)
Phone support 24 hours, 7 days a week.



II. Priority


Client will estimate the priority at the time the incident is reported. The
priority can change at any time during the process.
Incidents will be categorized by product category, with the following priorities
definitions:
Priority 1 (P1) means that the system or service is substantially
non-operational that causes severe commercial impact and there are no known
workarounds and/or system availability requirements
Priority 2 (P2) means that a problem with the system or service that causes
significant commercial impact which cannot be resolved (temporarily) by
workarounds.
Priority 3 (P3) means a non-critical problem or incident with the system or
service where Client are able to continue utilize the system or service and a
workaround is not immediately available.
Priority 4 (P4) means a not a priority 1, 2, or 3 incident, non-critical, with
applicable workaround available.
Support response time means the elapsed time between the receipt of incident
escalation and the target time within which Synacor begins support as verified
by a verbal or email confirmation to Client.

13
CONFIDENTIAL

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



Standard Support Response times are as follows:
Incident Priority
Initial Response
System Fix or Workaround Implemented
P1
[*]
[*]
P2
[*]
[*]
P3
[*]
[*]
P4
[*]
[*]



Synacor will be responsible for the control and management of incident calls,
assignment of priority and escalation to resources within Synacor in their sole
and absolute discretion.
III. Escalation Path


The escalation process consists of the reporting, troubleshooting, diagnosis,
and resolution processes. All incidents are assigned to a Synacor support
engineer substantially in accordance with the standard support response times
set forth herein. However, Synacor may choose from time to time to handle issues
outside of the escalation path indicated below if, in Synacor’s reasonable
judgment, such issues either need to be escalated more quickly or can be
resolved without escalation.




[*]



14
CONFIDENTIAL
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



EXHIBIT 2
TO SCHEDULE Q (TV EVERYWHERE SERVICES)


PHASE II SERVICES




[Intentionally left blank]





15
CONFIDENTIAL